Case 3:20-cv-00346-DJH-RSE Document 20 Filed 02/24/21 Page 1 of 7 PageID #: 88




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 KEVIN R. TURNER,                                                                      Plaintiff,

 v.                                                     Civil Action No. 3:20-cv-346-DJH-RSE

 JEREMY D. MABE et al.,                                                            Defendants.

                                           * * * * *

                         MEMORANDUM OPINION AND ORDER

       Plaintiff Kevin R. Turner alleges that Defendants Jeremy D. Mabe, Kentucky State Police

(KSP), and the Commonwealth of Kentucky violated his federal and state constitutional rights,

committed assault and battery, and intentionally inflicted emotional distress. (See Docket No. 1)

Turner seeks compensatory and punitive damages and “any and all equitable relief.” (Id., PageID

# 8–9) Defendants Mabe and KSP have moved to dismiss (1) all of Turner’s official-capacity

claims, (2) Turner’s assault and battery claims, and (3) Turner’s IIED claim. (D.N. 6) For the

reasons set forth below, Defendants’ motion to dismiss will be granted in part.

                                                I.

       The Court “take[s] the facts only from the complaint, accepting them as true as [it] must

do in reviewing a 12(b)(6) motion.” Siefert v. Hamilton Cnty., 951 F.3d 753, 757 (6th Cir. 2020)

(citing Fed R. Civ. P. 12(b)(6)). On May 20, 2019, Turner and his minor daughter, K.T., “had

adversarial words,” and K.T. reported “the incident to her manager at work the next day.” (D.N.

1, PageID # 3) On May 23, 2019, Defendants Mabe and KSP arrived at Turner’s home to speak

with K.T. (Id.) Believing that Mabe and KSP were there to question and possibly arrest K.T.,

Turner refused to let them speak with her. (Id., PageID # 4)




                                                1
Case 3:20-cv-00346-DJH-RSE Document 20 Filed 02/24/21 Page 2 of 7 PageID #: 89




        Nevertheless, “Defendants Mabe and KSP forced their way into [Turner’s] home without

consent, assaulted and battered [Turner], then decided to place [Turner] under arrest and to take

the minor K.T. into ‘protective custody’ to cover their violent, malevolent and unlawful behavior.”

(Id.) Turner was charged with “three bogus misdemeanors in a continuing attempt by Defendants”

to cover up their actions. (Id.) Turner further alleges that Mabe “falsely reported the facts

surrounding the ‘incident.’” (Id.) In October 2019, the state dropped all three misdemeanor

charges against Turner. (Id., PageID # 5–6)

                                                   II.

        To survive a motion to dismiss for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). A claim is plausible on its face “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. Factual allegations are essential; “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice,” and the Court need not accept such

statements as true. Id. A complaint whose “well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct” does not satisfy the pleading requirements of

Federal Rule of Civil Procedure Rule 8 and will not withstand a motion to dismiss. Id. at 679; see

Fed. R. Civ. P. 8.

A.      Official-Capacity Claims

        Defendants argue that the Court must dismiss all of Turner’s official-capacity claims on

the basis of sovereign immunity. (See D.N. 6, PageID # 26) This includes the official-capacity

claims in Count 1 and all of Count 3. (D.N. 1, PageID # 5–8; see D.N. 6, PageID # 26) Counts 1



                                                   2
Case 3:20-cv-00346-DJH-RSE Document 20 Filed 02/24/21 Page 3 of 7 PageID #: 90




and 3 assert claims under 42 U.S.C. § 1983, based on alleged underlying constitutional violations;

Count 1 also alleges unspecified violations of the Kentucky Constitution. (See D.N. 1, PageID #

5–8; id., PageID # 5 (“[T]he actions of Defendants . . . violat[ed] [Turner’s] rights . . . under the

Constitution of the Commonwealth of Kentucky.”).

       The Eleventh Amendment to the United States Constitution specifically prohibits federal

courts from exercising subject-matter jurisdiction over a suit for money damages brought directly

against the state, its agencies, and state officials sued in their official capacities. See Puerto Rico

Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 143-45, (1993); Kentucky v.

Graham, 473 U.S. 159, 169 (1985). Further, a state and its agencies may not be sued in federal

court, regardless of the relief sought, unless the state has waived its sovereign immunity under the

Eleventh Amendment or Congress has overridden it. Puerto Rico Aqueduct, 506 U.S. at

146; Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 99 (1984). The Justice and Public

Safety Cabinet is a state agency. See Ky. Rev. Stat. § 12.250(1). KSP is a department within the

Justice and Public Safety Cabinet, is tasked with statewide law enforcement, and is funded by the

Kentucky General Assembly. See Ky. Rev. Stat. §§ 15A.020, 16.060, 16.050(1). It therefore

qualifies as a state agency. See Almon v. Kilgore, No. 3:19-CV-0004-GFVT, 2019 WL 1179387,

at *2 (E.D. Ky. Mar. 13, 2019) (“As an agency of the Commonwealth of Kentucky, the Kentucky

State Police enjoys sovereign immunity under the Eleventh Amendment.”).

       The Commonwealth of Kentucky has not waived its immunity against § 1983

actions, see Adams v. Morris, 90 F. App’x 856, 857 (6th Cir. 2004), and in enacting § 1983,

Congress did not intend to override the traditional sovereign immunity of the states. Whittington

v. Milby, 928 F.2d 188, 193–94 (6th Cir. 1991) (citing Quern v. Jordan, 440 U.S. 332, 341 (1979)).




                                                  3
Case 3:20-cv-00346-DJH-RSE Document 20 Filed 02/24/21 Page 4 of 7 PageID #: 91




The Eleventh Amendment therefore bars all § 1983 claims against KSP, and these claims must be

dismissed.

        As for Turner’s state constitutional claim, “Kentucky case law indicates that, absent a

specific waiver, the Commonwealth and its departments are immune from constitutional suits

under Section 231 of the Kentucky Constitution.” Buckner v. Kentucky, No. CIV.A. 3:10-36-

DCR, 2011 WL 741446, at *3 (E.D. Ky. Feb. 24, 2011) (citing, e.g., Wood v. Bd. of Educ., 412

S.W.2d 877, 879 (Ky. 1967)).          Turner has not identified which section of the Kentucky

Constitution Defendants allegedly violated, nor has he “identified any statute that waives sovereign

immunity as to such violations.” Id. (See D.N. 1, PageID # 5) KSP is therefore entitled to

sovereign immunity from Turner’s Kentucky constitutional claim as well. See Buckner, 2011 WL

741446 at *3; Levinson v. Mucker, 289 F. Supp. 2d 848, 854 (W.D. Ky. 2003) (dismissing state

constitutional claims because the plaintiff “fail[ed] to identify which rights under the state

constitution have been violated and what legal mechanism she will use to vindicate [her] civil

rights under the state constitution.”).

        For the same reasons, Turner’s § 1983 claims and state constitutional claims against Mabe

in his official capacity must also be dismissed. “[O]fficial-capacity suits generally represent only

another way of pleading an action against an entity of which an officer is an agent.” Baughman v.

Brooks, No. 5:15-CV-29-JMH, 2015 WL 3916150, at *2 (E.D. Ky. June 25, 2015) (quoting Monell

v. Dep't of Soc. Servs. of City of New York, 436 U.S. 658, 691 (1978)). “The Court having found

that the Kentucky State Police is entitled to sovereign immunity on both federal and state law




                                                 4
Case 3:20-cv-00346-DJH-RSE Document 20 Filed 02/24/21 Page 5 of 7 PageID #: 92




claims, it concludes that” Mabe is also entitled to sovereign immunity on the claims asserted

against him in his official capacity.1 Id.

B.     Assault and Battery

       Defendants argue that Turner “fails to identify any facts in his Complaint that state a claim

of assault and battery.” (D.N. 6, PageID # 33) “[I]n an action for false imprisonment, false arrest,

or assault or battery arising in the course thereof, the focus is on whether the peace officer ‘had

reasonable grounds to believe and did believe in good faith that the plaintiff had committed an

arrestable offense . . . [t]he officer is liable for false arrest and battery if he lacked reasonable

grounds for the arrest.” See Smith v. Norton Hosps., Inc., 488 S.W. 3d 23, 31 n. 7 (Ky. Ct. App.

2016) (quoting Dunn v. Felty, No. 2004-CA-001029-MR, 2005 WL 736596, at *2 (Ky. Ct. App.

Apr. 1, 2005)). Turner alleges that Mabe and KSP unlawfully arrested him “to cover their violent,

malevolent and unlawful behavior.” (D.N. 1, PageID # 4) Although threadbare, these assertions

permit the court to reasonably infer that the officers “lacked reasonable grounds for the arrest,”

allowing Turner to avoid dismissal of his assault and battery claims at this stage. See Smith, 488

S.W. 3d at 31 n. 7 (quoting Dunn, 2005 WL 736596 at *2).

C.     Intentional Infliction of Emotional Distress

       Defendants argue that Turner’s IIED claim is “unavailable when it derives from the same

claim as traditional torts such as false arrest or assault and battery.” (D.N. 6, PageID # 24)

Kentucky law “generally treats IIED as a ‘gap-filler’ claim, which is not available if ‘an actor’s

conduct amounts to the commission of one of the traditional torts such as assault, battery, or



1
  The Court agrees with Defendants (see D.N. 6, PageID # 31–32) that the Ex Parte Young
exception does not apply here, as Turner seeks relief based solely upon past acts rather than
“continuing conduct that, if stopped, would provide a remedy to [him]” and “therefore does not
come under the doctrine of Ex Parte Young.” Gean v. Hattaway, 330 F.3d 758, 776 (6th Cir.
2003).
                                                 5
Case 3:20-cv-00346-DJH-RSE Document 20 Filed 02/24/21 Page 6 of 7 PageID #: 93




negligence for which recovery for emotional distress is allowed.’” Estep v. Combs, 366 F. Supp.

3d 863, 886–87 (E.D. Ky. 2018) (quoting Rigazio v. Archdiocese of Louisville, 853 S.W.2d 295,

298–99 (Ky. Ct. App. 1993)). Here, state-law tort claims are available to address Turner’s claimed

emotional distress. See Vidal v. Lexington Fayette Urban Cty. Gov't, No. CIV.A. 5:13-117-DCR,

2014 WL 4418113, at *9 (E.D. Ky. Sept. 8, 2014) (“In this case, more traditional state law torts

apply, such as battery, assault and false arrest, which [Turner] has pleaded.”).

       “Nonetheless, ‘[t]he tort of outrage is still a permissible cause of action, despite the

availability of more traditional torts, as long as the defendants solely intended to cause extreme

emotional distress.’” Estep, 366 F. Supp. 3d at 887 (quoting Green v. Floyd Co., Ky., 803 F. Supp.

2d 652, 655 (E.D. Ky. 2011)). Turner has pleaded no facts from which the Court can reasonably

infer that Defendants “solely intended to cause extreme emotional distress.” Id.; see Ashcroft, 556

U.S. at 678. (See D.N. 1, PageID # 3–5) On the contrary, Turner’s complaint suggests that

Defendants had at least one other intention—investigating his daughter’s report. (See D.N. 1,

PageID # 3–4) The Court thus “cannot construe the [c]omplaint as including an IIED claim of this

type.” Estep, 366 F. Supp. 3d at 887; see Vidal, 2014 WL 4418113 at *9 (“Without any allegation

that the defendants solely intended to cause extreme emotional distress, [Turner] has failed to state

a claim for intentional infliction of emotional distress.”).




                                                   6
Case 3:20-cv-00346-DJH-RSE Document 20 Filed 02/24/21 Page 7 of 7 PageID #: 94




                                                III.

         For the reasons discussed above, and the Court being otherwise sufficiently advised, it is

hereby

         ORDERED that Defendants’ motion to dismiss (D.N. 6) is GRANTED as to Count 3; the

intentional infliction of emotional distress claim in Count 2; and the official-capacity claims in

Count 1. Those claims are DISMISSED as to Defendants Mabe and KSP. The motion is

DENIED as to the assault and battery claims in Count 2. Turner is DIRECTED to show cause as

to why the claims against the Commonwealth of Kentucky should not be dismissed for the reasons

set forth in this Order. Turner shall respond to the Court’s order within ten (10) days.

         This matter is referred to Magistrate Judge Regina S. Edwards to schedule a status

conference with the parties.

         February 23, 2021




                                                 7
